Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 5, “the one segment conductor and the other segment conductor that sandwich the thermistor is shorter than a distance between base end portions which is a distance between the one segment conductor and the other segment conductor in the one end surface of the stator core in the axial direction, and wherein a length of the thermistor in a direction sandwiched by the oblique portions of the segment conductors is equal to or greater than the distance between oblique portions and less than the distance between base end portions” with the terms “the one segment conductor”, “the other segment conductor”, and “the segment conductors” lack or having insufficient antecedent basis because claim 1 recites “a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction”; thus, the antecedent basis should be “the predetermined segment conductor” and “the adjacent segment conductor”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ASAO et al (US 20020011753, herein ‘Asao’) in view of EGASHIRA et al (US 20200067364, herein ‘Egashira’).
Asao discloses a stator unit of a rotary electric machine (Figs. 1-6), the stator unit comprising: a stator including a stator core [15] having a substantially annular shape, and a coil [160] assembled to the stator core; wherein, as shown in fig. 6, the stator core includes a plurality of teeth protruding toward an inner side in a radial direction at predetermined intervals along a peripheral direction, and a plurality of slots formed between adjacent teeth, wherein, as shown in figs. 5-6, the coil includes a plurality of segment conductors [31] inserted into each of the plurality of slots, wherein the segment conductor includes: a leg portion arranged inside the slot and extending substantially linearly in an axial direction; and an oblique portion protruding toward an outer side in the axial direction of one end surface of the stator core in the axial direction from one end portion of the leg portion in the axial direction, and extending obliquely in the peripheral direction.
RE claim 2, as shown in fig. 2 and described in para [0065], wherein a distance between oblique portions which is a distance between the oblique portions of the one segment conductor and the other segment conductor, at about the joined ends, shorter than a distance between base end portions which is a distance between the one segment conductor and the other segment conductor in the one end surface of the stator core in the axial direction.

    PNG
    media_image1.png
    504
    883
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    1276
    media_image2.png
    Greyscale

 Asao substantially discloses the claimed stator unit, except for a thermistor fixed to the coil, and wherein the thermistor is fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction, and wherein a length of the thermistor in a direction sandwiched by the oblique portions of the segment conductors is equal to or greater than the distance between oblique portions and less than the distance between base end portions, as in claims 1-2.
Egashira, however, teaches a stator unit [10] (figs. 16-22) comprising a stator including a stator core [11] having a substantially annular shape, and a coil [21] assembled to the stator core; wherein, as shown in fig. 6, the stator core includes a plurality of teeth protruding toward an inner side in a radial direction at predetermined intervals along a peripheral direction, and a plurality of slots formed between adjacent teeth, wherein, as shown in figs. 5-6, the coil includes a plurality of segment conductors [19] inserted into each of the plurality of slots, wherein a thermistor [50] fixed to the coil, and wherein the thermistor [50] is fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction (see fig. 22, para [0102]). 

    PNG
    media_image3.png
    306
    520
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator by providing a thermistor being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction.  Doing so would provide the stator with temperature detecting means to prevent thermally potential damage.
Furthermore, owing to the Asao prior art stator with the stator conductive bars being configured such that the distance between oblique portions which is a distance between the oblique portions of the one segment conductor and the other segment conductor, at about the joined ends, shorter than a distance between base end portions which is a distance between the one segment conductor and the other segment conductor in the one end surface of the stator core in the axial direction (see [0065]), and by applying the Egashira important teaching concepts, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator by configuring the thermistor’s length,  in a direction sandwiched by the oblique portions of the segment conductors, is equal to or greater than the distance between oblique portions and less than the distance between base end portions.  Doing so would enable the thermistor efficient and accurate performance as well as snugly fixed between the oblique portions of two adjacent segment conductors, while sure cooling flow between base end portions of the segment conductors.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233); as well as it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)) (emphasis added).  In this instant case, the general conditions of a claim are disclosed in the prior art, i.e. Egashira discloses a thermistor being fixed to the coil by being sandwiched between the oblique portion of a predetermined segment conductor and the oblique portion of a segment conductor which is adjacent to the predetermined segment conductor in the peripheral direction, discovering the optimum or workable ranges of the thermistor’s length and/or changing size/shape (i.e. length) of the thermistor, involves only routine skill in the art.
RE claim 3, Asao discloses the stator segment conductors, for improving insulation (see [0065]), is impregnated with varnish at the joint-side coil end.  The gap between the respective segment conductors, which are inclined in the axial direction of the stator, can be easily filled with varnish, the varnish can be easily held therebetween, and the insulation of the segments can be more improved.  Those skilled in the art would understand that the Asao important teaching concept is by coating/impregnating  the joint-side coil ends, i.e. joint-side coil ends of the adjacent segment conductors, would improve electrical insulating.  Hence, by applying this important concept, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to modify the prior art stator of Asao and Egashira by providing a resin coating/impregnating on the thermistor and the sandwiching portions of joint-side coil end that sandwich the thermistor.  Doing so would provide both mechanical and electrical support/protection for the thermistor and the segment conductors.
RE the method claimed language in claims 4-6, because the combined teaching of Asao and Egashira discloses detailed components and their structurally relations, i.e. their features and/or positions with respect to one another, it would have been obvious to one skilled in the art, before, the effective filing date of the present application, to derive a method of manufacturing such prior art stator unit because the method of making is a counter-part of the structural device itself.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834